Title: To Alexander Hamilton from Thomas FitzSimons, 14 July 1795
From: FitzSimons, Thomas
To: Hamilton, Alexander


Dear Sir
Philada. 14 July 1795
I ought to have answered your favor of the 10th sooner but I have not been able to lay my hand on some papers which would enable me to state the Matter in dispute between Holker & Mr Church—indeed I have been very much Engaged in Getting Certificates proofs &c to send to England Where I hope to recover the Amount of a Valuable Vessell & Cargo taken from me in 1793. Bayard writes me that he had selected it as one of the Clearest to be first heared. I will however at any rate send you the dft in a day or two for 4000 dollars that you may suffer no inconvenience on that Acct.
You ask how the treaty stands in public Opinion. As far as I Know it is not very much Approved of tho those who are best Judges of it say very Little about it. The Commercial part except the 12th Article is upon the Whole favorable, provided the restriction from Employing our Vessells in What is Called the Coasting Trade in India is not Construed to prevent their taking Cotton from the Coast to China—if the prohibition goes to that extent it will be a Serious disadvantage. I wish the Compensation for Spoliations had been seperated from the treaty, but above all I wish the 12th. article had been better considered being so evidently wrong as to furnish a handle for renderg the Whole unpopular. I hope the British will either expunge it altogether or Leave out the prohibiting part. While the War Continues the Americans will Value any intercourse with the British Islands (by treaty) very little. Their Necessitys oblige them to admit our Vessells—the products of their Islands except Rum is too dear to admit of our importing them. The Course at present is to take mony from them for our flour & Lumber & Cary that to the french Islands where it is invested in produce—but independant of the Immede Effect of the War—the West India trade must suffer a Material Revolution if the Islands destroyed by the War are to be Reinstated their dependance on the US must be increased tenfold. They cannot be Supplyd with Lumber Cattle &c from any other Country. At this Moment the Wants of Europe & the Immense advantage Resulting to us from supplying them renders us pretty inattentive to future Contingencys & except by a few Scribblers in the papers who are so ignerant ⟨that they do not know⟩ Where to hit the blot if there is one there is Little said abt it.

⟨W⟩ith Real Regard I am   Dear Sir   Yr Mo hble servt

Thos FitzSimons
A Hamilton Esqr.

